 III the Matter of CUDAHY PACKING COMPANYandUNITED PACKINGHOUSEWORKERS,LOCAL INDUSTRIAL UNION, 756Case No. R-863SUPPLEMENTAL DECISIONAND ,ORDERSeptember 11, 1939On August 5, 1939, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.)The Direction of Election provided that an election by secretballot be conducted within fifteen (15) days from the date of theDirection among the production and maintenance employees of theCudahy Packing Company at its Newport, Minnesota, plant, includ-ing those receiving a salary and the sanitation gang, but excludingexecutives, foremen, assistant foremen, strawbosses and others havingthe authority to hire or discharge, office clerical employees, salariedplant clerks, draftsmen, watchmen, cafeteria employees, and personsemployed on special construction projects, who were employed by theCudahy Packing Company at its Newport, Minnesota, plant, duringthe pay-roll period immediately preceding the date of the Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees whowere then temporarily laid off or who had since been temporarilylaid off, but excluding employees who had since quit or been dis-charged for cause, to determine whether 'or not they desired to berepresented by United Packing House Workers, Local IndustrialUnion No. 756, affiliated with the Committee for Industrial.Organi-zation, for the purposes of collective bargaining.Pursuant to the Direction an election by secret ballot was con-ducted on August 18, 1939, at Newport, Minnesota, under the direc-tion and supervision of the Regional Director for the EighteenthRegion (Minneapolis, Minnesota).On August 19, 1939, the Re-gionalDirector, acting pursuant to Article III, Section 9, of114 N. L. R.B. 244.15 N. L. R. B., No. 21.168 CUDAHY PACKING COMPANY169National Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties to the proceeding his Elec-tion Report containing a tally of the ballots and his findings andrecommendations.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.As to the results of the secret ballot, the Regional Director re-ported as followsTotal Number Eligible -------------------------------------772Total Number of Ballots Cast-----------------------------713Total Number of Ballots Cast. for United Packing HouseWorkers, Local Industrial Union No. 756 (C. I. 0.) ------228Total Number of Ballots Cast Against the Above Union ----460Total Number of Blank Ballots---------------------------1.Total Number of Void Ballots----------------------------2Total Number of Challenged Ballots---------------22The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees.The petition for 'investigation and certification of representatives ofemployees of Cudahy Packing Company, Newport, Minnesota, willtherefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tionalLabor RelationsBoard Rulesand Regulations--Series 2,IT IS'HEREBY ORDEREDthat the petition for investigation and cer-tification of representatives of employees of the Cudahy PackingCompany, Newport,Minnesota,filed by the-United Packing HouseWorkers, Local Industrial Union No. 756 (C. I. 0.), be, and ithereby is, dismissed.